Citation Nr: 1021772	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic low back pain, muscular with postoperative residuals 
of herniated pulposus of L5-S1 and mild degenerative disc 
disease L4-L5, L3-L4, exclusive of a temporary total rating 
(TTR) from September 7, 2006 to April 30, 2007.  

2.  Entitlement to a temporary total rating (TTR) based on a 
period of convalescence following surgery on May 9, 2007, for 
service connected chronic low back pain with postoperative 
residuals of herniated pulposus of L5-S1 and mild 
degenerative disc disease L4-L5, L3-L4 .


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service from November 
1973 to August 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine for the Buffalo, New York RO, which continued 
a previously assigned 20 percent rating for the Veteran's low 
back disability.

In October 2007 the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC) for additional 
development.

In a rating decision dated in September 2008, the RO 
increased the rating for a low back disability to 40 percent, 
effective April 1, 2008.  Nonetheless, the issue of 
entitlement to an increased rating for this disability 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In April 2009 the Veteran disagreed with the effective date 
for the 40 percent rating, stating that it should have been 
effective from December 2005 when his substantive appeal was 
received.

Also in April 2009, the Board again remanded the appeal for 
additional development.  The development has been completed, 
and the case is before the Board for final review.

In a rating decision dated in February 2010, the AMC awarded 
an effective date of August 23, 2004 for the 40 percent 
rating for a low back disability, the date the Veteran's 
claim for an increased rating was initially received.  The 
decision also awarded service connection for hypalgesia of 
the right and left leg based on neurological findings, and 
assigned an initial 20 percent rating for each leg, effective 
July 29, 2008.

The issue of entitlement to a TTR because of treatment for a 
service-connected low back disability for a 90-day time 
period from May to August 2007 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Chronic low back pain, muscular with postoperative 
residuals of herniated pulposus of L5-S1 and mild 
degenerative disc disease L4-L5, L3-L4 is manifested by 
forward flexion limited to 30 degrees or less with pain on 
motion and objective evidence of bed rest prescribed by a 
physician with treatment for periods of one to several days 
in August 2006 and for a few days in September 2006 following 
surgery.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
low back pain, muscular with postoperative residuals of 
herniated pulposus of L5-S1 and mild degenerative disc 
disease L4-L5, L3-L4 have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating for a 
low back disability was received in August 2004.  Thereafter, 
he was notified of the general provisions of the VCAA by the 
Buffalo RO and AMC in correspondence dated in October 2004, 
November 2007, and May 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in April 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in November 2007 and 
May 2009.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
VA and private treatment records and records from the Social 
Security Administration (SSA) have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA spine and neurological examinations to 
assess the current nature of his low back disability.  
Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's low back disability is rated under Diagnostic 
Code 5243, the criteria for rating intervertebral disc 
syndrome.  The schedule for rating intervertebral disc 
syndrome (previously Diagnostic Code 5293) was revised 
effective September 23, 2002, under new Diagnostic Code 5243, 
and the schedule for rating disabilities of the spine was 
revised effective on September 26, 2003; both were revised 
prior to the Veteran's August 2004 claim.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009)).  

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

5243  Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002).

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a, Diagnostic Codes  5235-5243 (effective 
September 26, 2003).


   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)


Factual Background and Analysis

In a private evaluation report from S. S., M.D., dated in 
March 2004, the Veteran stated that his back and neurological 
symptoms did not prevent him from doing anything in 
particular, but they had affected his activities of daily 
living and sleeping pattern.  He reported working as a taxi 
cab driver.  Examination findings included moderate 
tenderness at extremes of lumbar spine range of motion; 
however, the range of motion was not defined in terms of 
degrees.

In an undated statement received in December 2004, Dr. S. S. 
indicated that the following functional capabilities had been 
limited by the Veteran's back disability: pushing, pulling, 
carrying, and lifting; sitting and standing; bending and 
twisting; and range of motion of the lumbar spine.  Again, 
the range of motion was not defined in terms of degrees.

In a VA spine examination report dated in December 2004, the 
Veteran identified having one incapacitating episode in the 
past year lasting for two to three days.  He stated that he 
worked as a car salesman, had been able to sit or stand when 
he needed to move around, and denied missing any time from 
work.  Reported range of motion findings were as follows, 
with pain in all movement  

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
30°
90°
Backward Extension
20°
30°
Right Lateral 
Flexion
10°
30°
Left Lateral 
Flexion
20°
30°
Right Lateral 
Rotation
30°
30°
Left Lateral 
Rotation
40°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

After flexing and extending, testing for pain, weakness, 
fatigability, and incoordination, no change in range of 
motion or level of pain was shown.

VA treatment records dated from April 2004 to February 2005 
showed ongoing treatment and evaluation for his low back 
disability, including neurological and radiological 
evaluation.  While the Veteran stated that he cared for his 
own lawn, pool, and driveway in the winter (April 2004), he 
also reported constant back pain (December 2004) and a flare-
up with pain made worse by standing or sitting (February 
2005).  There was no evidence of any prescribed bed rest.

Private treatment records from S. S., M.D., dated from 
December 2004 to March 2005 reflected epidural lumbar 
injections for pain.  The records do not reflect any 
physician's orders for bed rest.

In a VA spine examination report dated in April 2005, the 
Veteran stated that he had one incapacitating episode of back 
pain in the past 12 months that lasted about three days and 
that he has daily flare-ups.  He indicated that he was unable 
to do many activities that he used to do such as yard work, 
mowing the lawn, and coaching a softball team, but he 
continued to work as a car salesman.  Reported range of 
motion findings were as follows, with pain in all movement  

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
50°
90°
Backward Extension
30°
30°
Right Lateral 
Flexion
15°
30°
Left Lateral 
Flexion
25°
30°
Right Lateral 
Rotation
5°
30°
Left Lateral 
Rotation
10°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

No additional findings or increased pain was reported on 
repetition.

In a VA treatment record dated in June 2005, the Veteran 
stated that he had felt better in the past few days, but 
complained of shoulder pain after working in the yard lifting 
mulch.

VA emergency department records showed that the Veteran 
presented with complaints of low back pain and needing 
medication refilled several times in August 2006.  In the 
first record (August 8), examination findings included full 
range of motion of the back with complaints of pain at the 
extremes of motion.  The examiner refilled his prescription 
and urged him to rest.  He appeared again the next day, was 
advised for bed rest, and stayed overnight for observation.  
He left in fair condition against medical advice the next 
morning to sleep at home.  He returned the next day (August 
11) with the same complaints of back pain radiating down to 
his right leg.  He was discharged home the same day with 
steroids and instructions to follow up with neurosurgery and 
his primary care physician.

VA treatment records dated in September 2006 showed that the 
Veteran underwent a right L4/5 microdiskectomy and was 
discharged home several days later with instructions to rest 
for a few days.  

In an October 2006 rating action the RO awarded a TTR 
effective September 7, 2006 to November 1, 2006, based on a 
need for convalescence following the September 2006 surgery.  
This rating was later extended through April 30, 2007.

In a private spine evaluation report from R. Z., M.D., dated 
in December 2006, the Veteran complained of throbbing, 
radiating low back pain and stiffness and indicated that he 
was no longer working.  Examination findings included lumbar 
range of motion reduced moderately in all directions with 
pain on movement; however, the range of motion was not 
defined in terms of degrees.  Dr. R. Z. ordered a lumbar 
magnetic resonance imaging (MRI) study.

Private treatment records from University Hospital dated from 
April to May 2007 reflected ongoing complaints of constant 
pain and objective findings of flexion to 10 degrees in April 
2007.  An operative report dated in May 2007 showed that the 
Veteran had a discography surgical procedure at L3-L4, L4-L5, 
and L5-S1 in May 2007, and his physician provided a note 
stating that the Veteran was 100 percent temporarily disabled 
for 90 days.  The note did not identify any prescribed bed 
rest or specific treatment.

In a November 2007 letter to the Veteran, the AMC requested 
the names, addresses, and approximate dates of treatment of 
all medical care providers, VA and non-VA, who treated him 
for his low back disability.  He submitted an SSA examination 
report dated in July 2007 that showed lumbar flexion to 15 
degrees.  The SSA examiner concluded that the Veteran was 
moderately to markedly limited by his low back in terms of 
his ability to lift, bend, push, pull, carry, hop, skip, and 
jump.  An SSA disability determination showed that the 
Veteran was disabled for SSA purposes due to his discogenic 
and degenerative back disability, effective in August 2006.  
The records associated with the SSA determination have been 
associated with the claims folder.

In a VA spine examination report dated in April 2008, the 
Veteran stated that he had weekly flare-ups and severe 
limitations on walking, although he did not use any assistive 
devices.  He estimated that he had approximately 12 to 15 
totally incapacitating episodes over the last year, each of 
which lasted several days; he stated that he was not seen by 
any physician during those episodes.  Reported range of 
motion findings were as follows, with pain in all movement  

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
10°
90°
Backward Extension
0°
30°
Right Lateral 
Flexion
10°
30°
Left Lateral 
Flexion
10°
30°
Right Lateral 
Rotation
10°
30°
Left Lateral 
Rotation
10°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

In a VA spine and neurological examination report dated in 
July 2008, the Veteran again stated that he had approximately 
12 or so incapacitating episodes lasting four or five days 
over the last year, but denied seeing any physician during 
those periods.  He stated that he had daily flare-ups of back 
pain.  Lumbar range of motion findings were identical to 
those reported in April 2008, with complaints of severe pain 
on motion.  The examiner commented that the Veteran's lumbar 
spine range of motion and strength were diminished due to a 
complaint of pain on repetitive motion testing, but the 
extent and degree or which was not possible to determine due 
to the extreme subjectivity of the exercise.

In a May 2009 letter to the Veteran, the AMC again requested 
the names, addresses, and approximate dates of treatment of 
all medical care providers, VA and non-VA, who treated him 
for his low back disability.  The letter also notified him of 
applicable rating criteria for his low back disability.  He 
replied promptly in May 2009, indicating that he had no other 
evidence in support of his claim.

In November 2009 the Veteran submitted a VA lumbar spine MRI 
report that contained findings of right central disc 
extrusion and degenerative disc disease with disc bulges.

SSA records received in September 2009 (and again in November 
2009) contained a July 2007 psychiatric examination report in 
which the Veteran stated that he is able to dress, bathe, and 
groom himself; cook and prepare food; do general cleaning, 
laundry, shopping, manage money, and take public 
transportation.  He described spending his time doing some 
chores, reading, socializing with friends, watching 
television, and listening to the radio.  His gait was 
observed as normal.

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 40 percent for a low back disability, and the 
claim for a higher rating must be denied.  Throughout the 
appeal, the Veteran's low back disability is manifested by 
forward flexion limited to 30 degrees or less (with one 
exception in April 2005) with pain on motion and objective 
evidence of bed rest prescribed by a physician with treatment 
for periods of one to several days in August 2006 and for a 
few days in September 2006 after surgery.  These findings 
support an assigned rating of 40 percent under the general 
rating formula for diseases and injuries of the spine.  A 
higher rating under these criteria is not warranted because 
at no time is the Veteran shown to have unfavorable ankylosis 
of the entire thoracolumbar spine or of the entire spine, the 
criteria for the next higher 50 and 100 percent ratings, 
respectively.

Similarly, while the Veteran reported up to 15 episodes of 
incapacitation lasting at least several days per episode 
during VA examinations in April and July 2008, he admitted 
that he had not seen any physician during any of these 
episodes.  Moreover, he has not identified any private or VA 
treatment during which any physician prescribed bed rest and 
treatment other than in August 2006 when VA emergency 
department physicians recommended bed rest for one to several 
days or in September 2006 when VA physicians prescribed bed 
rest for a few days following surgery.  The next higher, 60 
percent, rating for intervertebral disc syndrome based on 
incapacitating episodes is not warranted because at no time 
does any objective medical evidence (or credible lay 
evidence) show that any physician prescribed bed rest and 
treatment for a period having a total duration of at least 
six weeks during any 12-month period, exclusive of the period 
of TTR.  

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
reflects that the currently assigned 40 percent rating 
already compensates the Veteran for the extent of functional 
loss resulting from any such symptoms.  In this regard, the 
Board notes that the April 2005, April 2008, and July 2008 VA 
examination findings detailed that the Veteran performed 
repetitive range of motion testing that produced loss of 
motion and strength during DeLuca testing.

The Board acknowledges the Veteran and his representative's 
contentions that his low back disability is more severely.  
However, the preponderance of the evidence is against the 
claim for a rating in excess of 40 percent.  Therefore, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a rating in excess of 40 percent for a low back 
disability at any time exclusive of the period of TTR between 
November 2006 and April 2007.  Therefore, entitlement to an 
increased rating for a low back disability not warranted.  
The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization, 
exclusive of the period of TTR, related to this service-
connected disability that would take the Veteran's case 
outside the norm so as to warrant the assignment of an 
extraschedular rating.  While the Veteran alleges that his 
back disability is more severely disabling, objective medical 
findings are not indicative of any unusual or marked 
interference with any current employment (i.e., beyond that 
contemplated in the assigned 40 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
low back pain, muscular with postoperative residuals of 
herniated pulposus of L5-S1 and mild degenerative disc 
disease L4-L5, L3-L4, exclusive of a temporary total rating 
(TTR) from September 7, 2006 to April 30, 2007, is denied.


REMAND

In a November 2007 statement, the Veteran expressed 
disagreement with the denial of entitlement to a temporary 
total rating (TTR) in the RO's June 2007 rating decision.  He 
stated that he believed that he was entitled to a TTR for a 
90-day period between May and August 2007 following a May 9, 
2007 back surgery.  He had previously submitted a May 
2007statement from a private physician that indicated he was 
100 percent temporarily disabled for 90 days.  This statement 
is accepted as a timely notice of disagreement (NOD) with the 
June 2007 rating decision cited on this issue, but a 
statement of the case (SOC) has not been issued.  38 C.F.R. 
§§ 20.201, 20.302(a) (2009).  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims) 
held that when an appellant files a timely NOD and no SOC is 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  Consequently, this 
matter will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should issue to the Veteran and his 
representative an SOC addressing the claim 
regarding entitlement to a TTR because of 
treatment for a service-connected low back 
disability for a 90-day time period from 
May to August 2007.  All applicable 
criteria should be addressed in the SOC.  
Along with the SOC, the RO must furnish to 
the Veteran and his representative a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals) and afford them the applicable 
time period for perfecting an appeal to 
this issue.  (The Veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected).  If, and only if, the Veteran 
files a timely appeal, this issue should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


